PER CURIAM:
Larry and Judy Odom appeal from the district court’s judgment for Southeast Supply Header, LLC, but only insofar as it reformed the grant of easement between the parties. Southeast Supply cross-appeals from the district court’s judgment in favor of the Odoms on its counterclaim for abuse of process.
Having read the briefs, studied the relevant parts of the record, and heard oral argument, we affirm the district court’s judgment reforming the grant of easement, and its judgment on the abuse of process counterclaim on the basis of its well-reasoned orders of December 9, 2009 and April 29, 2010. To the thorough discussions in those two orders, we have nothing to add.
AFFIRMED.